DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	At least Claim 1 is generic to the following disclosed patentably distinct device species 1 through 7:
Species 1 is shown in Fig. 2 and has a cell of an active region with two trenches, one of which is a control trench and another is a dummy trench.
Species 2 is shown in Figs. 5-6; it differs from Species 1 at least by having an additional trench in a cell. 
Species 3 is shown in Figs. 10, 11, and 13; it differs from Species 2 at least by having two electrodes in each of the three trenches, while Species 2 has only one electrode in each trench and it differs from Species 1 by having an additional trench;
Species 4 is shown in Fig. 12; it differs from Species 2 and 3 by having one trench with two electrodes disposed one above another and other two trenches with one electrode.
Species 5 is shown in Fig. 14; it differs from Species 3 shown in Fig. 10 by a different contact scheme.
Species 6 is shown in Fig. 15; it has a same number of trenches as Species 1, but differs from Species 1 by having a dummy electrode occupying a small portion in a corner of a trench.
Species 7 is shown in Fig. 16; it differs from other species by electrodes in trenches - each trench comprises two electrodes arranged horizontally with respect to each other, while in other species when trenches have two electrodes – these electrodes are arranged vertically with respect to each other.
	Each of the Species 1 through 7 can be created with various structures of a barrier region shown in Figs. 3A-3D – currently identified as Species A to D (where barrier rows are disposed in parallel columns as in Fig. 3A; are disposed in an array - rows and columns - of squares as in Fig. 3B; created as a single square – as in Fig. 3C, or disposed in an array with shifted rows – as in Fig. 3C; see paragraphs 0103-0105 of published application US 20210210604 on “variants” A, B, C, or D).
	The Species 1 through 7, and Species A through D as are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single grouping of patentably indistinct species (such as, for example, Species 1 with Species C or Species 2 with Species D) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least some of the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include, upon choosing an invention: 
(i) an election of a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GALINA G YUSHINA whose telephone number is (571)270-7440.  The Examiner can normally be reached on 7AM - 7PM Pacific Time, Flexible.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 08/15/22
/GALINA G YUSHINA/
Primary Examiner, Art Unit 2811, TC 2800
United States Patent and Trademark Office                                                                                                                                                                                                       
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-3440